DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 25 as shown in Fig. 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sub bracket bodies 20 as recited in paragraph [0012], lines 11 and 12, paragraph [0014], lines 1, 2 and 4, etc.; first positioning hole 205 as recited in paragraph [0013], lines 6 and 7; second positioning hole 206 as recited in paragraph [0013], lines 7 and 8, paragraph [0015], line 3, etc.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities:
	Paragraph [0017], line 7, it appears “width L2” should instead read – width D2 --.
Appropriate correction is required.

Claim Objections
5.	Claim 8 is objected to because of the following informalities:
	Claim 8, line 2, “the casing” lacks proper antecedent basis.
	Claim 8, line 13, it appears “carry” should read – carrying --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,590,863 (hereinafter Faust).
As for claim 1, the patent to Faust discloses in Figs. 3, 8 and 10 (and more particularly, Fig. 8), for example, a dolly or support bracket 135 comprising: a bracket body comprising a front outer bar or strip 138, a left outer bar or strip 140, a rear outer bar or strip 139, and a right outer bar or strip 140 connected in that order; wherein the front outer strip 138 faces the rear outer strip 139, the left outer strip 140 faces the right outer strip 140 (col. 5, lines 19-27), the bracket body further comprises at least one horizontal inner pipe defining strip 200 and at least one vertical inner tube defining strip 192, each of the at least one horizontal inner strip 200 is connected between the front outer strip and the rear outer strip, each of the at least one vertical inner strip 192 is connected between the left outer strip and the right outer strip, each of the at least one vertical inner strip 192 intersects with the at least one horizontal inner strip 200 (Fig. 8), the bracket body is divided by the at least one horizontal inner strip and the at least one vertical inner strip into a plurality of sub bracket bodies (Fig. 8).
	As for claim 5, wherein the bracket body comprises a first outer sidewall (merely a ”surface” or “wall”) at each of the left outer strip 140 and the right outer strip 140, and the support bracket further comprises a plurality of first wheels 146, 146 mounted on the first outer sidewall (Figs. 8 and 10; col. 5, lines 33-37).



9.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2017-0067464 (hereinafter Jun et al.).
As for claim 1, Jun et al. clearly discloses in Figs. 1 and 2, for example, a tray device or support bracket 10 comprising: a front outer strip, a left outer strip, a rear outer strip, and a right outer strip connected in that order; wherein the front outer strip faces the rear outer strip, the left outer strip faces the right outer strip, the bracket body further comprises at least one horizontal inner strip and at least one vertical inner strip, each of the at least one horizontal inner strip is connected between the front outer strip and the rear outer strip, each of the at least one vertical inner strip is connected between the left outer strip and the right outer strip, each of the at least one vertical inner strip intersects with the at least one horizontal inner strip (all recited strips not explicitly labeled but still shown in Figs. 1 and 2), the bracket body is divided by the at least one horizontal inner strip and the at least one vertical inner strip into a plurality of sub bracket bodies which can be accommodating cells 110, 120, 130, etc. (page 2 of English translation, 6th paragraph).	
As for claim 2, wherein each of the plurality of sub bracket bodies (cells) comprises a tab defined by flange (not explicitly labeled butt shown in Fig. 2) protruding from an inner wall of the sub bracket body, and the tab comprises a first positioning post defined by first support shaft 211 .
As for claim 3, wherein each of the plurality of sub bracket bodies (cells) further comprises a second positioning post defined by upper protrusion 224 protruding from a surface of the sub bracket body (cell) (Fig. 2).	As for claim 4, wherein a height of the second positioning post 224 is less than a height of the first positioning post 211 (Fig. 2).

Allowable Subject Matter
10.	Claims 8-17 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowable over the prior art (claim 7 depends on claim 6) since the prior art fails to adequately teach or suggest all of the limitations of claim 6, particularly, wherein the bracket body further comprises a lower surface, and the support bracket further comprises a plurality of second wheels mounted on the lower surface.
Claim 8 is allowable over the prior art (claims 9-17 depend or ultimately depend on claim 8) since the prior art fails to adequately teach or suggest all of the limitations of claim 8, particularly, a cleaning device comprising: a support bracket received in “a” casing (see claim objection), the support bracket as specifically recited in claim 8 and a plurality of trays carried by the plurality of sub bracket bodies.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Wang, Tartock, Umiker, Han and Crisp are pertinent to various tray or support bracket arrangements.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723